ORDER

PER CURIAM.
Vance Roy Clark appeals from a trial court Order and Decree of Judgment Denying Expungement of Arrest Record (Judgment). We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion in the Judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the Judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).